COURT OF APPEALS
                             SECOND DISTRICT OF TEXAS
                                  FORT WORTH

                                  NO. 02-11-00253-CR

Joe Dale Johnson                              §    From the 89th District Court

                                              §    of Wichita County (48,790-C)

                                              §    October 9, 2014
v.
                                              §    Opinion by Justice Gabriel

                                              §    Dissent by Justice Dauphinot

                                              §    (en banc)

The State of Texas                            §    (p)

                   JUDGMENT ON EN BANC RECONSIDERATION

       After reviewing the State’s motion for en banc reconsideration, we grant the

motion. We withdraw our February 14, 2013 opinion and judgment and substitute the

following.

       This court has again considered the record on appeal in this case and holds that

there was error in part of the trial court’s judgment. It is ordered that the judgment of the

trial court is affirmed in part and reversed in part. We affirm that portion of the trial

court’s judgment regarding counts one and two. We reverse that portion of the trial

court’s judgment regarding count three and render judgment of acquittal on that count.

                                         SECOND DISTRICT COURT OF APPEALS


                                         By /s/ Lee Gabriel    _____________
                                             Justice Lee Gabriel